Title: From George Washington to James Anderson, 8 September 1799
From: Washington, George
To: Anderson, James



Mr Anderson,
Mount Vernon 8th Sep. 1799

Mrs Washington passed a good night—is clear of a fever to day—and is taking the Bark—which I hope will prevent a return of it.
I am much hurried, and pressed with one thing—or another, but do what humanity requires for Roberts: who ought not to have engaged, in the situation he is in, without first informing me of it. Doctr Craik is not now here, nor expected if Mrs Washington should not relapse; but the case may be stated to him against to morrow afternoon, when I shall send up to the Post Office. If it be found that he is not now—nor soon will be, in a condition to discharge the duties of a Miller, some other must, undoubtedly; be got; as I cannot loose the Fall work of the Mill. He may have medicine, or any thing else from hence.
I did not send to the Post Office yesterday—of course no Papers came.
I was sorry to hear of your indisposition. I fear the charge with which you are entrusted, is too much for your health, and that to execute it properly, will rather increase than diminish your complaint. I shall therefore, so soon as company—sickness—and other circumstances will allow me time to digest my thoughts on

this subject—express them to you in a more full & ample manner than I can do at present. I am always your friend &ca

Go: Washington

